Citation Nr: 0012064	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed secondary to service connected concussion.

2.  Entitlement to service connection for residuals of 
shrapnel wounds.

3.  Entitlement to service connection for residuals of a 
frostbite injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1948 to April 
1952.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The competent evidence of record fails to establish a 
relationship between a seizure disorder that developed 39 
years after a service connected concussion injury.

2.  Competent evidence of current residual disability from an 
inservice shrapnel wound has not been presented.

3.  Competent evidence of residuals of a frostbite injury has 
not been presented.


CONCLUSIONS OF LAW

1.  A seizure disorder is not proximately due to service-
connected concussion.  38 C.F.R. § 3.310(a) (1999).

2.  The claim for service connection for residuals of 
shrapnel wounds is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for service connection for residuals of a 
frostbite injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a March 1998 rating decision wherein 
the RO denied service connection for a seizure disorder 
(claimed secondary to service connected concussion), 
residuals of shrapnel wounds and residuals of frostbite.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

Service connection is warranted for epilepsies, when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

The appellant served in the Korean Conflict and earned the 
Combat Infantrymans Badge and the Purple Heart, among other 
awards and citations.  The Board finds that he is a combat 
veteran.  With regard to combat veterans, 38 U.S.C.A. 
§ 1154(b) lightens the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or 
injury and who allege that the disease or injury was 
incurred in, or aggravated by, combat service.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  Section 1154(b) 
sets forth a three-step, sequential analysis that must be 
undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  As the first step, 
it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease."  38 U.S.C.A. 
§ 1154(b).  As the second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  The statute provides that if these two inquiries are 
met, the Secretary "shall accept" the veteran's evidence 
as "sufficient proof of service-connection," even if no 
official record of such incurrence exists.  Id.  Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged 
injury or disease is service-connected.  The presumption is, 
however, rebuttable.  The VA may rebut the presumption by 
presenting "clear and convincing evidence to the 
contrary."  Id.  Thus, as the third step in the analysis, 
it must be determined whether the government has met its 
burden of rebutting the presumption of service-connection by 
"clear and convincing evidence to the contrary."  Id.  
Collette v. Brown, 82 F.3d 389, 392-93 (1996).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records were unobtainable.  The National 
Personnel Records Center obtained Commander's Reports that 
indicated that the appellant was taken sick on September 26, 
1951 and on January 18, 1954 in line of duty and returned to 
duty.  A search of the morning reports and daily sick reports 
of the appellant's unit from October 1, 1950 through January 
31, 1951 conducted by the National Personnel Records Center 
revealed that the appellant reported sick on January 17 and 
18, 1951 but was not hospitalized.  Information obtained from 
the hospital admission cards created by the Office of the 
Surgeon General revealed diagnoses of concussion, frostbite 
of the foot and fragment or explosion of other explosive 
munitions: grenade.

On VA examination in October 1976, the appellant complained 
of left knee instability.  He reported that he was knocked 
unconscious in combat and suffered a left knee injury at that 
time.  On examination there was a 2-cm.-scar lateral to the 
left knee and a 1.5-cm. on the right anterior side of the 
right knee.  Minimal degenerative joint disease was noted in 
the left knee on X-ray examination without evidence of any 
other problem on examination.

Kaiser Permanente records reveal that the appellant had a 
left hemispheric cerebral vascular accident with right 
hemiplegia in October 1987.  He had his first seizure in 
March 1989.  In April 1989, the diagnosis was seizure 
disorder secondary to cerebral vascular accident.  An 
electroencephalogram performed in June 1989 revealed 
abnormalities indicative of hemisphere damage but not 
indicative of epilepsy.

In Kaiser Permanente records from May 1989, the diagnosis was 
rule-out mild generalized seizure secondary to a probable 
vasovagal episode.  In an August 1989 neurology consultation, 
the examiner concluded that the appellant was status post 
left middle cerebral artery infarct with a seizure disorder 
that was secondary to the infarct.

A VA neurological examination was conducted in September 
1989.  History was obtained from the appellant's wife due to 
the appellant's aphasia.  He had a cerebral vascular accident 
in October 1987.  About 1.5 years after that he developed a 
seizure disorder.  He was diagnosed with a left hemisphere 
cerebral vascular accident with right hemiparesis, 
hemihypesthesia and aphasia.  A history of cerebral 
concussion was also reported.  The orthopedic evaluation 
included a report by the wife that the appellant received a 
bullet wound to the anterior aspect of the right knee in 
service.  The examiner indicated there was apparently a 
superficial grazing wound with a pigmented 1.5-inch scar on 
the anterior aspect of the right knee.

In records from Kaiser Permanente, the appellant was 
diagnosed in June 1991 with a chronic seizure disorder with 
recent seizure, probably secondary to discontinuation of his 
seizure medication.  Medical records indicated a seizure in 
April 1994.

In November 1996 VA Medical Center records, the examiner 
indicated the history of cerebral vascular accident and that 
the appellant could say few words.  In the subjective portion 
of the note, he was said to have shrapnel wounds in his right 
knee.  No objective observations regarding the knee were 
made.

In April 1997, the appellant's wife reported that he had 
bilateral knee pain secondary to shrapnel wounds in Korea.  
In another note, the complaint was of bilateral knee pain 
with a history of shrapnel wounds.  X-rays of both knees 
revealed small marginal lateral femoral spurs, and were 
otherwise normal.  A clinical history of pain and a history 
of shrapnel were indicated.

Dr. J. H. submitted a letter in September 1997.  The 
appellant had been his patient since 1996.  He had a history 
of a concussion injury in service.  The doctor did not have 
any records of that injury and did not know any specifics.  
He subsequently developed a seizure disorder and also had a 
stroke in the past.  It was impossible to know whether the 
seizure disorder was secondary to the stroke alone, or 
whether the prior head injury also played a role in the 
development of the seizure disorder.  The doctor thought the 
head injury was a likely contributing factor, but there was 
no way to accurately determine this.  In an addendum the 
doctor indicated that, "I believe that this could be 
contributing >40 percent of this problem."

In November 1998, a VA examination was conducted for the 
purpose of determining if any neurological symptoms were 
secondary to the service connected concussion or the more 
recent cerebral vascular accident.  The appellant's wife 
reported that she believed the appellant had some sort of 
brain surgery as a result of the head injury and that he had 
a steel plate in his head.  The examiner concluded that the 
appellant had a generalized tonic/clonic seizure disorder.  
He apparently had no seizures until after the cerebral 
vascular accident.  There was a cause and effect relationship 
between the stroke and the seizure disorder, but not between 
the concussion and the seizure disorder.


Seizure Secondary to Service Connected Concussion

The appellant contends that service connection for a seizure 
disorder is warranted based on the submission of a private 
medical opinion that was unable to rule out the possibility 
that the head injury was a contributing factor to the 
development of a seizure disorder.

The Board first notes, that the claim is not for service 
connection for a seizure disorder on a direct basis, but 
secondary to the service connected concussion.  The appellant 
has never claimed seizures in service, and the evidence that 
the first seizure did not occur until after service is 
undisputed.

The appellant's claim for secondary service connection for 
the seizure disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  There is evidence of 
current disability.  The opinion of Dr. J. H. must be viewed 
in a vacuum for the purpose of establishing a well grounded 
claim, and indicated that the service connected concussion 
could be contributing to the seizure disorder.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  The RO made multiple attempts to obtain the service 
medical records, and there is documentation in the claims 
folder from the National Personnel Records Center that they 
were not found.  The RO did develop morning reports and 
records from the Surgeon General.  Identified records were 
obtained from the VA Medical Center and Kaiser Permanente.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The obligation of the 
Board to explain its findings and conclusions and to consider 
carefully the benefit-of -the-doubt rule is especially 
heightened in cases where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The appellant received a concussion in service in 1950, the 
cerebral vascular accident occurred in 1987 and the first 
seizure in 1989.  The Board has considered the opinion of Dr. 
J. H.  The doctor opined that it was impossible to know 
whether the head injury contributed to the development of the 
seizure disorder, but that it was likely.  

The only other opinion that supports such a connection has 
been that of the appellant's wife.  However, in a secondary 
service connection claim, the question centers on the 
relationship of one condition to another.  Such a 
relationship is not susceptible to informed lay observation 
and thus, for there to be credible evidence of such a 
relationship, medical evidence is required.  See, e.g., 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Therefore, her 
belief, no matter how sincere is not competent evidence; thus 
the only support for service connection lies in the opinion 
of Dr. J. H.

In April 1989 and August 1989, the seizure disorder was said 
to be secondary to the cerebral vascular accident.  In May 
1989 it was secondary to a vasovagal episode.  The link was 
specifically addressed by the examiner in November 1998, who 
concluded there was a cause and effect relationship between 
the stroke and the seizure disorder, but not between the 
concussion and the seizure disorder.

The Board concludes that the preponderance of the evidence is 
against the claim.  The head injury in service occurred in 
1950, and no seizure activity was reported for 39 years after 
this injury.  It is undisputed that the first seizure 
occurred in 1989, less than 2 years after his cerebral 
vascular accident.  Multiple examiners have attributed the 
onset of seizures to the cerebral vascular accident.  
Furthermore, although the opinion of Dr. J. H. supports a 
finding of well-groundedness, it supports no more.  He 
qualified that he thought a connection was impossible to 
determine, and that there was no way to accurately determine 
whether the head injury was a likely contributor.  The 
equivocal and qualified nature of this opinion renders it of 
less probative value.  Multiple opinions to the contrary 
based on the same evidence are more probative evidence 
against service connection.  

The Board has considered the accredited representative's 
request to consider service connection under Allen, 7 Vet. 
App. at 439, where service connection is granted when it is 
shown that the claimed disorder has been aggravated by the 
service connected disability.  However, there is no evidence 
of record to support a theory of aggravation.  Dr. J. H.'s 
opinion commented on etiology, and the Board does not read 
his addendum that stated, "I believe that this could be 
contributing >40 percent of this problem," to be evidence 
that the service connected concussion aggravates the seizure 
disorder.  A medical opinion that indicates one condition 
contributes to another without any further explanation or 
substantiation is of little probative value.  Accordingly, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Shrapnel Wounds and Frostbite

The appellant filed a claim for service connection for frozen 
feet and shrapnel wounds.  It was previously established that 
the appellant is a combat veteran, and that service medical 
records were unavailable.  The Board has considered whether 
the appellant has established a presumption of service 
incurrence of a frostbite injury to the feet and a grenade 
fragment injury under the provisions of 38 U.S.C.A. § 1154.  

It has been difficult to determine the exact nature of the 
claim in order to determine whether the appellant has 
proffered satisfactory evidence of inservice incurrence of an 
injury.  The claim for service connection for frozen feet and 
shrapnel wounds was filed in November 1997, after the 
appellant's cerebral vascular accident and resultant aphasia.  
The lay evidence is that which has been contributed by his 
wife, presumably recounting what he had told her prior to his 
stroke, however the wife has alternately described 
shrapnel/bullet injury to either the right or to both knees.  
On VA examination in October 1976 prior to his stroke, the 
appellant reported a left knee injury at the time he received 
his concussion, and scars were observed on both knees.  
Accordingly, the Board will consider both knees.  The Surgeon 
General records revealed diagnoses of frostbite of the foot 
and injury from a grenade explosion, therefore the Board 
finds that satisfactory evidence of inservice fragment injury 
to both knees and frostbite injury to both feet has been 
presented.  These types of injuries are entirely consistent 
with combat service in Korea.  Therefore, the appellant is 
entitled to a factual presumption of service incurrence of a 
fragment injury to both knees and frostbite injury to both 
feet.  As there is no evidence to the contrary, this 
presumption remains unrebutted.

However, the reduced evidentiary burden provided for combat 
veterans by this section, however, relates only to the 
question of service incurrence, "that is, what happened 
then-- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1966); Caluza, 7 Vet. App. at 507.  

As to the fragment injuries to both knees in service, 
competent evidence of a current residual disability has not 
been presented.  Small scars were noted by examiners on both 
knees, but no examiner has indicated that they are the result 
of fragment injury or that they are tender or painful.  An 
examiner in September 1989 described the right knee scar as 
superficial.  There is no indication of muscle damage, 
repeated ulceration, foreign bodies, limitation of motion or 
limitation of function.  A scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar; the current state of the record does not 
document any such complications.  See generally 38 C.F.R. 
§ 4.118; see also 38 C.F.R. § 4.48, Chelte v. Brown, 10 Vet. 
App. 268 (1997).  Degenerative joint disease in either knee 
has not been attributed to fragment wounds.  Complaints of 
knee pain have not been attributed to fragment injury.

With regard to the frostbite injury to both feet in service, 
competent evidence of a current residual disability has not 
been presented.  No examiner has indicated any post-service 
residuals of frostbite injury to the feet.

A service-connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Absent proof of a present disability 
there can be no valid claim.  A medical examination or other 
medical evidence that shows that the veteran currently 
suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  
Accordingly, lacking competent evidence of post-service 
residuals of fragment wounds to either knee or a frostbite 
injury to the feet, the claim is not well grounded.  It 
follows that lacking a current disability, the third Caluza 
element of a nexus to service would also be absent.

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in April 1998 and the 
Supplemental Statement of the Case issued in November 1998.  
In this respect, the Board is satisfied that any obligations 
owed the appellant have been satisfied.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board need not address the appellant's 
argument as to the application of the benefit-of-the-doubt 
rule.  See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) 
("in the context of a well grounded claim, the benefit[-
]of[-]the[-]doubt doctrine applies to the adjudication of the 
merits of a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Service connection for a seizure disorder claimed as 
secondary to service connected concussion, residuals of 
shrapnel wounds and residuals of a frostbite injury is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

